Name: 88/111/EEC: Commission Decision of 28 December 1987 on improving the efficiency of agricultural structures in Italy (Valle d'Aosta) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1988-03-05

 Avis juridique important|31988D011188/111/EEC: Commission Decision of 28 December 1987 on improving the efficiency of agricultural structures in Italy (Valle d'Aosta) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 060 , 05/03/1988 P. 0034 - 0034*****COMMISSION DECISION of 28 December 1987 on improving the efficiency of agricultural structures in Italy (Valle d'Aosta) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/111/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, on 31 July 1987, the Italian Government forwarded to the Commission pursuant to Article 24 (4) of Regulation (EEC) No 797/87, Valle d'Aosta regional Law No 49 of 18 August 1986 adopting measures for the application of Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, having regard to the conformity which the provisions which have been forwarded have with Regulation (EEC) No 797/85, and having regard to the latter's objectives and to the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are met; Whereas the Italian Government has, via the abovementioned regional law, forwarded in full only the provisions relating to the compensatory allowance and collective investment in mountain and less-favoured areas of the Valle d'Aosta; Whereas this Decision covers only the provisions which relate to the compensatory allowance and collective investment in mountain and less-favoured areas and which are laid down in Articles 7 and 9 of regional Law No 49 of 18 August 1986 of the Valle d'Aosta; Whereas the provisions referred to above are in keeping with the conditions and the objectives of Title III of Regulation (EEC) No 797/87; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Articles 7 and 9 of Valle d'Aosta regional Law No 49 of 18 August 1986 adopting measures for the application of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures are hereby deemed to satisfy the conditions for a financial contribution by the Community towards the common measures referred to in Article 1 of that Regulation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 28 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 30. 6. 1987, p. 1.